Citation Nr: 1623062	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-09 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from March 2000 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's appeal was certified to the Board by the RO in New York, New York.

In September 2015, the Board remanded this matter on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board also denied service connection for a lumbar and cervical spine disabilities.  A search of the online docket database on the website of the Court of Appeals for Veterans Claims (Court or CAVC) shows that the Veteran did not appeal that portion of the Board's decision.  

Upon remand, in a November 2015 decision, the RO increased the initial evaluation of PTSD to 70 percent, effective December 18, 2008, the date service connection was awarded.  Because a higher rating is available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

In the October 2015 decision, the Board explained that the issue of TDIU was not before the Board because the Veteran had not appealed a February 2011 rating decision denying that issue.  Since that time, however, the Veteran has re-raised the TDIU issue, as most recently shown by an April 2016 brief filed by the Veteran's representative.  Thus, the TDIU issue is now before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a November 2015 supplemental statement of the case (SSOC), the AOJ also addressed the prior issues of entitlement to service connection for a lumbar and cervical spine disabilities, which were previously denied by the Board in September 2015.  Because the Board's decision is final as to those issues, they were not subject to the Board's remand.  See 38 C.F.R. § 38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 1100.  Thus, those two issues were no longer open and pending at the time of the November 2015 SSOC.   It appears that the inclusion of the two issues in the November 2015 SSOC was an administrative error.  In either event, those two issues are no longer within the scope of this appeal, and are not otherwise subject to the Board's jurisdiction.  See 38 C.F.R. § 20.101(a) (2015).  


FINDINGS OF FACT

1.  Throughout the period of appellate review, the Veteran's PTSD is shown to have been productive of a disability picture involving no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

2.  The Veteran's combined service-connected disability picture is shown to prevent him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 DC 9411 (2015). 

2.  The criteria for the assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to grant a  TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the Veteran's underlying claim for service connection for PTSD, he was sent a comprehensive letter in January 2009, which was sent prior to the April 2009 rating decision on appeal.  See 38 U.S.C.A. § 5103.  Thereafter, the Veteran appealed with respect to the initially assigned rating for his PTSD following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  A case-specific notice is not required as to the downstream issues involved in the appeal for a higher initial disability rating, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify is satisfied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  The duty to assist is not unlimited, and subsection (d) to § 3.159 provides an important limitation:  "VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim."  Id.

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  There is no indication that his symptoms have materially increased in severity since the last VA examination was conducted for the disability in October 2015.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

The Board also finds that there was substantial compliance with the September 2015 Board remand directives.  Specifically, the Veteran was sent a letter in October 2015 informing him of his opportunity to submit any additional information that is relevant to his appeal.  Next, the Veteran's VA treatment records were obtained and associated with the claims file, as directed by the Board.  Additionally, as directed, the Veteran underwent a VA examination in October 2015 to evaluate the severity of his PTSD.  This VA examination, as indicated, is adequate to evaluate the disability.  Finally, the matter was readjudicated in a November 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Initial Rating Claim

The Veteran is seeking a higher initial rating for PTSD.  The appeal period now before the Board begins December 18, 2008, which is when service connection was granted for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a 70 percent rating throughout the appeal period, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

Evaluations of mental health disorders, such as the Veteran's service-connected PTSD, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis."  See 80 Fed. Reg. 14308 (March 19, 2015); 79 Fed. Reg. 149, 45094.  (The final rule made no change to the symptomatology set forth at any of the disability levels in the General Rating Formula for Mental Disorders.)  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  See 80 Fed. Reg. 14308.  Here, the RO certified the Veteran's appeal to the Board in April 2011.  Therefore the appeal is governed by DSM-IV.  

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  (The American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems included lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014).)

A higher initial rating for PTSD must be denied as the evidence does not show a disability picture more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

With regard to the symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; and disorientation to time or place, the Veteran's treatment records continuously show an absence of these symptoms.  Immediately prior to the appeal period, an October 2008 VA Psychiatry note affirmatively reports that the Veteran had an anxious thought process, but his thinking was organized and goal-directed; he denied psychotic symptoms; and was oriented.  During the appeal period, an April 2009 VA examination likewise shows circumstantiality in thought process, but unremarkable thought content; no delusions or hallucinations; and orientation intact.  An August 2010 VA examination shows consistent symptoms.  An outpatient mental health initial assessment in May 2014 indicated a thought process that was tangential with flight of ideas, and the Veteran was oppositional with pressured speech but there was no gross impairment.  Then in February 2015, his thought processes were "normal."  Likewise at two separate evaluations in September 2015, his thought process were "normal" and coherent and goal-driven, and his thought content was "unremarkable" and "appropriate"; he was also fully oriented and had no hallucinations or delusions.  Most recently, the Veteran underwent a VA examination in October 2015.  Again at that time, his thought process was "[m]ostly linear and logical," his thought content  revealed no signs hallucinations or delusional thinking, and he was fully oriented.  The Board notes that the intervening VA outpatient treatment records reflect consistent symptoms.  Thus, the evidence affirmatively demonstrates the absence of symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; and disorientation to time or place.  

With regard to grossly inappropriate behavior, an October 2008 VA Mental Health Biopsychosocial Integrated Treatment Plan notes "isolative behavior."  However, the Veteran was found to not have inappropriate behavior on VA examination in April 2009 and August 2010.  A VA therapist in September 2015 also found no abnormal behavior.  At the October 2015 VA examination, the examiner determined that the Veteran demonstrated grossly inappropriate behavior.  Later in the examination report, this VA examiner characterized the Veteran as having a "history of behavioral instability."   Thus, there is some indication of grossly inappropriate behavior.  

There has not been a showing of persistent danger of hurting self or others.  Throughout all of his treatment and examinations, including in October 2015, the Veteran has consistently and repeatedly denied any thoughts or plan of hurting self or others.  Several VA Mental Health reports in September 2015, including a September 2015 VA Psychiatry note, refer to the Veteran being "kicked out" of the house by his girlfriend.  She also obtained an order of protection, which he violated five times.  A VA therapist's note that same month documents his statement that these events were precipitated by him being "verbally abusive and very disruptive" when drinking alcohol.  Even taking this evidence into consideration, it does not show that he was a persistent danger of hurting himself, his girlfriend, or others during this time period.  The only indication of actual violence appears in an October 2015 VA Orthopedic consultation and October 2015 VA Emergency Room visit, both of which note that he had fractured a finger during an altercation while incarcerated for two weeks.  The September 2015 VA Mental Health records show that this incarceration was related to his violation of the restraining order.  Again here, however, this isolated incident is inconsistent with a persistent danger, which is required at the 100 percent disability level.  

With regard to an intermittent inability to perform activities of daily living (ADLs) (including maintenance of minimal personal hygiene), there is again some indication of this higher-level symptomatology.  For instance, the Veteran had "body odor" at a VA Psychiatric Diagnostic Interview in September 2015.  Also, he was found to have "fair" hygiene at the October 2015 VA examination, which the examiner interpreted to involve a neglect of personal appearance and hygiene.  The Board notes that these two isolated instance coincide with the Veteran being "homeless" beginning in August 2015, after being "kicked out" of his girlfriend's home.  He was residing in temporary shelter at that time.  

Aside from these instance, the Veteran had "adequate" hygiene in October 2008.  He was "not disheveled or in need of better hygiene" when seen in November 2008.  He was found able to maintain minimum personal hygiene at the April 2009 and August 2010 VA examinations.  Likewise, his grooming and hygiene were normal in February 2015.  Thus, the instances in September and October 2015 are consistent with neglect of personal appearance and hygiene, which is a symptoms supporting the assignment of his current 70 percent rating.  See 38 C.F.R. § 4.130 General Rating Formula for Mental Disorders.  These episodes are inconsistent with an inability maintain personal hygiene, which is a higher-level symptom.  

Furthermore, aside from personal hygiene, there is no indication that the Veteran was unable to perform any other his ADLs, such as dressing, eating, getting in or out of bed or a chair, and using the toilet.  See, e.g., 38 C.F.R. § 4.124a DC 8045 (listing further examples of what constitutes ADLs).  In fact, the Veteran was also able to take care of his pet dog, as shown in March 2011.  Thus, these two instances, in September 2015 and October 2015, were isolated and not coming and going at intervals.  Moreover, during this time when he was living in temporary shelter, he continued to seek regular treatment at VA, and these VA medical records do not note any such deficiency where it appears reasonable to assume that such would have been recorded if present.  See, e.g., AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013).  Thus, the record does not support a finding of an intermittent inability to perform ADLs.  

With regard to memory loss for names of close relatives, own occupation, or own name, a March 2011 VA Primary Care note reflects complaints of trouble with memory.  Similarly, a March 2011 VA TBI Treatment Plan note, shows complaints involving the Veteran's short-term memory.  There is no indication that these complaints involves loss of, for instance, names of close relatives or his own name, where it appears reasonable to assume that such would have been recorded if present.  See, e.g., AZ, 731 F.3d at 1315-16, 1317-18.  To the contrary, all other assessments throughout the entire appeal period, including at the October 2015 VA examination, reflect "normal" or "intact" memory.  Thus, there is no evidentiary basis for finding memory loss for names of close relatives, own occupation, or own name.  

Apart from the specific criteria listed in the rating schedule, the Veteran's PTSD disability manifests with distinct symptoms associated with that condition.  As most recently documented by the October 2015 VA examiner, his PTSD symptoms involved intrusion symptoms associated with the traumatic event, such as intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events; persistent avoidance of stimuli associated with the traumatic events; negative alterations in cognitions and mood associated with the traumatic events, such as feelings of detachment or estrangement from others; and marked alterations in arousal and reactivity associated with the traumatic events, such as hypervigilance.  With regard to the avoidance symptomatology, the VA examiner specified that the Veteran's alcohol use was considered an avoidance efforts consistent with criterion C of PTSD.  The VA examiner also found that these PTSD-specific symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

To summarize, there has been some indication of higher-level symptoms, such as grossly inappropriate behavior and inability to perform ADLs, plus PTSD-specific symptoms which are not enumerated in the rating schedule for PTSD.  However, the Veteran's higher-level and PTSD-specific symptoms are, overall, inconsistent with the 100 percent disability level.  In fact, even with such higher-level symptomatology, the Veteran's PTSD has not resulted in total social and occupational impairment.  With regard to a total occupational impairment, the Board is granting a TDIU rating in the instant determination on the basis that the Veteran's PTSD precludes employment.  The 100 percent disability level for PTSD, however, requires a total social and occupational impairment resulting from the enumerated symptoms.  

Here, total social impairment is not established.  A notable manifestation of the Veteran's condition throughout the early part of the period of appellate review was social isolation.  As representative of this state, the April 2009 and August 2010 VA examinations both report his social isolation.  The April 2009 VA examiner repeatedly commented on the Veteran's sarcastic remarks and "silly grin/laugh," which were found to add an additional problem in getting along with people.  

Upon examining the evidence more closely, however, it is clear the Veteran has had some social relationships during the appeal period.  He moved to a new area during the appeal period, and reported in March 2011 that he was living with a friend of 30 years.  In May 2011 he went to VA for treatment accompanied by a friend.  He was also living with a girlfriend for a period of time until January 2015.  He was also able to maintain a relationship with his mother until she passed away in July 2015, although he did report in May 2014 that "my own mother won't talk to me."

Moreover, the Veteran continued to maintain a relationship with his two sisters, as noted at a September 2015 VA Psychosocial Assessment.  In fact, he reported during VA therapy in September 2015 that he was going to ask his brother-in-law for help collecting his belongings from his girlfriend's house.  More recently, he informed the October 2015 VA examiner that none of his family members were speaking  to him since his mother's death.  But, at that time, he stated that he had developed friendships with other veterans at his temporary housing and at a substance abuse program he attended.   

Thus, it is clear the Veteran has an inability to establish and maintain effective relationships, including with his family.  This is consistent with his current 70 percent rating.  See 38 C.F.R. § 4.130 General Rating Formula for Mental Disorders.  However, it cannot be found that his social impairment elevated to the 100 percent disability level, as manifested by such symptoms as being a danger to others, forgetting their names, or being disoriented to time and place. 

The Board is also mindful of the October 2015 VA examiner's assessment that the Veteran's symptoms had increased in severity since his mother's death in July 2015.  This VA examiner questioned whether the Veteran could manage his own financial affairs.  This VA examiner also specifically marked that the Veteran had a total occupational and social impairment where asked to choose the option that best summarized the Veteran's level of occupational and social impairment.  The August 2010 VA examiner likewise concluded that there was a total social and occupational impairment.  

In regard to total social impairment, the factual basis for the October 2015 VA examiner's assessment is inconsistent.  First, the October 2015 VA examiner specifically noted the Veteran's report of having developed friendships with other Veterans at his housing and at a substance abuse program he attended.  It is hard to reconcile the VA examiner's conclusion of a total social impairment where it was affirmatively noted that he had developed friendships.  Similarly, although the August 2010 VA examiner found a total social impairment, this is undermined by the Veteran's March 2011 report that he had been staying with a friend of 30 years.  The Board again finds it hard to reconcile the VA examiner's assessment of a total social impairment where the Veteran was able to maintain a friendship with a single individual for 30 years.  

It also appears that the October 2015 VA examiner may have been focusing only on the total occupational impairment element.  Most notably, in an accompanying examination report, the VA examiner gave an opinion that "[i]t is at least as likely as not that the Veteran is unable to obtain and retain substantially gainful employment based on his diagnosis of PTSD alone."  The VA examiner explained that the "Veteran has a long standing history of inability to sustain employment due to PTSD symptoms as well as heavy alcohol use."  This focus on his employment history indicates that the VA examiner's conclusion was primarily driven by the Veteran's total occupational impairment, instead of a combination of a total social and occupational impairment.  

In either event, it is important to stress that the VA examiner's findings are medical ones, whereas the ultimate determination as to what disability rating to assign is a legal one.  Such a legal determination is within the Board's adjudicative authority, rather than the VA examiner's.  Therefore, the VA examiner's assessment expressly endorsing a 100 percent disability level is only one piece of evidence to be considered in reaching the ultimate legal determination.  See 38 C.F.R. § 4.2  ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history"); Floore v. Shinseki, 26 Vet. App. 376, 381   (2013).

As a further relevant evidence, the Board is mindful of the GAF scores assigned.  A GAF score of 50 was assigned in July and October 2008.  A GAF of 42 was assigned by the August 2010 VA examiner.  A GAF of 65 was assigned in January 2015.  A GAF of 75 was then assigned in February 2015.  The lowest GAF scores, 42 and 50, are in the range between 41 and 50, which reflects either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board notes that this degree of impairment directly corresponds with the current 70 percent rating, which also contemplates suicide ideation (although not manifested by this Veteran), plus having no friends and unable to keep a job (consistent with this Veteran's presentation).  The Board is also mindful that the American Psychiatric Association has stopped using GAF scores due to their lack of validity.  See, e.g., 79 Fed. Reg. 45093.  

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In the instant case, the Board notes that the Schedule of Ratings for Mental Disorders provides broad criteria with non-exhaustive examples. Therefore, the schedular rating criteria must necessarily be deemed adequate to evaluate the comprehensive symptoms and manifestations directly associated with the Veteran's PTSD.  See Vazquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442-43.  There is otherwise no indication of non-psychiatric symptoms associated with his PTSD.  

The Board notes that the Veteran is service-connected for other disabilities apart from PTSD.  However, referral for extraschedular consideration on a collective basis has not been argued by the Veteran or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Even if it was argued or raised, after applying the benefit of the doubt in this case, there appear to be no additional symptoms or effects that have not been attributed to a specific service-connected disability.  Finally, the Board is granting a TDIU based on the combined impact of his service-connected disabilities.  Therefore, there is no gap-filling function for § 3.321 to serve.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Based on the foregoing, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Thus, to conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a 100 percent rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, even after resolving all reasonable doubt in the Veteran's favor, a rating higher than 70 is not assignable for his PTSD, and staged ratings are not for assignment. 

III.  TDIU Claim

The Veteran also maintains that he is unable to work due to his service-connected disabilities.  He is currently service-connected for PTSD at 70 percent; right heel injury, calcaneal trauma, with Achilles tendonitis at 10 percent; tinnitus at 10 percent; and bilateral hearing loss at a noncompensable (zero percent) level.  The Veteran's combined disability rating has been 80 percent since December 18, 2008, which is the effective date for all the service-connected disability ratings.  This includes the initial 70 percent rating for PTSD.  Thus, the combined disability rating meets the criteria for award of a schedular TDIU because there is one disability, PTSD, rated at 60 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

The evidence of record also demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  An August 2008 VA History and Physical evaluation notes that the Veteran had lost job a month ago; he had previously worked as a Sherriff's deputy, a corrections officer, and, most recently, in fast food.  

In November and December 2008, he reported working three part-time jobs.  The April 2009 VA examination also notes that he was working part-time at a restaurant.  It was noted that he had frequent changes of jobs because of irritability.  In August 2010, the Veteran reported that he had lost his last restaurant job in January because he "wasn't getting along with those people" (i.e., his coworkers).  The August 2010 VA examiner summarized that the Veteran had lost several jobs (fired most recently in January 2010) because of poor interpersonal relationships (due to irritability).  The August 2010 VA examiner found that the Veteran's PTSD symptoms had increased to the point where he was now unemployable.  

A VA foot examiner in October 2010 concluded that the Veteran could not work in any position that involves extensive weight bearing, but his right foot condition was not an impediment to employment in the sedentary sector; it was only an impediment to employment in a physical position that would involve extensive weight bearing.  

Thereafter, in March 2011, the Veteran reported working for a "temp agency."  In July 2012, he was noted to be working nights driving a cab, and he was planning on going to college the next semester.  In May 2014, he had occasional work in outdoor landscaping.  By September 2015, he was again unemployed.  

Finally, the October 2015 VA examiner concluded that "[i]t is at least as likely as not that the Veteran is unable to obtain and retain substantially gainful employment based on his diagnosis of PTSD alone."  The VA examiner explained that the "Veteran has a long standing history of inability to sustain employment due to PTSD symptoms as well as heavy alcohol use."

The Board agrees, in this part, with the October 2015 VA examiner's summary.  The Veteran's employment history throughout the appeal period has involved multiple, short-time, primarily part-time jobs.  The October 2010 VA foot examiner explained that the Veteran's foot disability precluded physical employment whereas the August 2010 and October 2015 VA examinations, together with the outpatient treatment reports, show an inability to work in a sedentary position due to an inability to work with other people, primarily due to irritability.  This level of impairment has remained fairly consistent throughout the period of appellate review in that it appears that all of his part-time employment has been less-than-gainful employment.  

Thus, the Board will resolve reasonable doubt in the Veteran's favor and find that he has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Thus, a TDIU is granted.


ORDER

An initial rating higher in excess of 70 percent for PTSD is denied.

A TDIU is granted.  
 


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


